 Case: 1:19-cv-07715 Document #: 54 Filed: 03/19/21 Page 1 of 1 PageID #:121



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHICAGO TILE INSTITUTE WELFARE                       )
PLAN, CHICAGO TILE INSTITUTE                         )
PENSION PLAN, CERAMIC TILE                           )      Case #: 19 CV 7715
AND TERRAZZO LOCAL 21 B.A.C ANNUITY                  )
PLAN,                                                )
                                                     )
                                                     )      Magistrate Judge: Jantz
                              Plaintiffs,            )
                                                     )
                      V.                             )
                                                     )
ICONIC FINISHES, LLC                                 )
                                                     )
                              Defendant.             )


                                    Agreed Judgment Order

   This matter coming to be heard by agreement of the Parties for entry of an agreed judgment
order.

  IT IS HEREBY ORDERED:
                    :r

   1. This court has jurisdiction over the subject matter herein and the parties hereto.

   2. A Judgment is entered against the Defendant, ICONIC FINISHES, LLC. in the total
      amount of $14,789.22.

   3. That the amount referred to above, represents fringe benefit contributions, liquidated
      damages, interest, attorney fees, costs, and medical claims.



                                                            By: Isl Michael J. McGuire
                                                               On behalf of the Plaintiffs

                                            ENTERED:


                                            Beth W. Jantz, U.S. Magistrate Judge

                                            DATE: March 19, 2021
